Name: Commission Regulation (EC) No 1342/2000 of 26 June 2000 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32000R1342Commission Regulation (EC) No 1342/2000 of 26 June 2000 amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 154 , 27/06/2000 P. 0014 - 0015Commission Regulation (EC) No 1342/2000of 26 June 2000amending Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Articles 8(2) and 13(12) thereof,Whereas:(1) Commission Regulation (EC) No 1370/95(3), as last amended by Regulation (EC) No 2399/1999(4), lays down detailed rules for implementing the system of export licences in the pigmeat sector.(2) Following the recent changes in export refunds in the pigmeat sector, it is appropriate to adapt the rates of the security listed in Annex I to Regulation (EC) No 1370/95.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1370/95 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to export licences applied for as from 3 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 133, 17.6.1995, p. 9.(4) OJ L 290, 12.11.1999, p. 18.ANNEX"ANNEX I>TABLE>"